DETAILED ACTION
	This action is a first action on the merits. The claims September 11, 2020 have been entered. Claims 1-24 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit of US provisional application No. 62/898,675 filed on September 11, 2019. 

Information Disclosure Statement
The information disclosure statement filed January 19, 2021 has been considered by the Examiner.

Drawings
The drawings are objected to because Figure 8 contains wording that overlaps with box lines which effects the legibility of the figures when reproduced. Further, there are multiple overlapping boxes in Figure 8 and the wording presented on the covered boxes cannot be read.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the length of the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiemann et al., US 2017/0067303 (hereinafter Thiemann) in view of Bryant et al., US 2019/0128114 (hereinafter Bryant).
Claim 1: Thiemann discloses a casing running tool (casing running tool adaptor 450) for which it would be useful to have sensors located on the casing running tool in order to monitor operation thereof (par [0005]).
Thiemann is silent as to a) one or more sensors built into the casing running tool; b) an electronics housing, said electronics housing comprising: i. one or more power sources for powering said one or more sensors; ii. one or more circuit boards for converting sensor data for transmission; and iii. transmission means for transmitting sensor data, wherein said one or more sensors sense tool status and operational parameters of the casing running tool comprising axial load, axial position, torque, turns, internal mud pressure, hook load, tension, rotation speed, rotational position, vibration, alignment, X, Y, Z acceleration and temperature.
Bryant discloses an instrumented sub (32) for use in a monitoring and control of one or more phases of a drilling operation (Fig 1, par [0024]) comprising: 
a) one or more sensors (plurality of sensors 80, par [0038]
b) an electronics housing (body 34 includes a base component 36, an outer component 38 that surrounds the base component 36, and a sealed, in internal chamber 41, Fig 2A, 2D, par [0034]), said electronics housing comprising:
i. one or more power sources (power assembly 70) for powering said one or more sensors (80) (par [0038], [0040]); 
ii. one or more circuit boards for converting sensor data for transmission (controllers 60 are located on circuit boards along with other circuitry, par [0039]); and 
iii. transmission means (communication device 90) for transmitting sensor data (par [0038]), 
wherein said one or more sensors (80) sense tool status and operational parameters of the casing running tool comprising axial load (strain sensors measure axial forces, tension and compression, par [0044]), axial position (block height, top drive unit height, par [0059]-[0060]), torque (torque), turns (gyrometer or gyroscope, to measure turns, par [0055]-[0056]), internal mud pressure (drilling fluid pressure, par [0051], [0061]), hook load (hook-load/WOB), tension (tension), rotation speed (drill string rotational speed, par [0058]), rotational position, vibration (drill string vibration, par [0057]), alignment (strain sensors 80a measure bending parameters, bending moment and bending angle, par [0044]-[0045]), X, Y, Z acceleration (gyrometer 80d measures tangential acceleration, par [0055]-[0056]), and temperature (drilling fluid temperature, par [0051], [0061]) (Fig 2A-2F, par [0043]-[0063], Table 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the casing running tool of Thiemann to include an electronics housing and one or more sensors as disclosed by Bryant, as this Thiemann discloses it would be desirable to have sensors on the casing running tool to monitor operations (Thiemann, par [0005]) and the monitoring system disclosed by Bryant for provide a system for monitoring drilling operations (Bryant, abstract).
Claim 2: Thiemann, as modified by Bryant, discloses the one or more sensors comprise one or more sensors located in the electronics housing (Bryant, base component 36 houses sensors 80, Fig 2D-2F, par [0035]-[0036]).
Claim 3: Thiemann, as modified by Bryant, discloses the one or more sensors comprise one or more sensors built into mechanical elements of the casing running tool (Thiemann, sensors located on the casing running tool in order to monitor operation thereof, par [0005], Bryant, base component 36  80, Fig 2D-2F, par [0035]-[0036], [0038], gyrometer 80d obtains data that is indicative of a rotational speed of the instrumented sub 32 when the instrumented sub is coupled to a top drive unit and caused to rotate, par [0055]).
Claim 4: Thiemann, as modified by Bryant, discloses the one or more circuit boards serve to convert sensor signals from analog to digital (Bryant, controllers 60 are located on circuit boards along with other circuitry, controller 60 can include a processor, a memory, and a software program used to process and analyze data as needed, and communication components to facilitate electronic communication with the sensors 80, par [0039], processing portion 202 can include a number of different types of processors as needed, such digital signal processor, par [0069]).
Claim 5: Thiemann, as modified by Bryant, discloses the transmission means (communication device 90) comprises a transceiver for receiving digitized sensor signals and transmitting the digitized signals (communication device 90 can be a radio frequency component, such as a transceiver 92, par [0065]).
Claim 6: Thiemann, as modified by Bryant, discloses the transceiver (Bryant, transceiver 92) transmits digitized sensor signals to a processor for processing said sensor signals and transmitting processed data in real-time for viewing by an operator (Bryant, monitoring system 30 including surface control system 200 communicatively coupled to a surface communication system 100 and a downhole communication system 400, surface control system 200 can includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, par [0065]-[0067], surface control system 200 includes a user interface portion 208, user interface 208 can provide outputs, surface control system 200 is operated by a rig operator, par [0073]-[0072]).
Claim 7: Thiemann, as modified by Bryant, discloses the one or more sensors comprise accelerometers (Bryant, accelerometers 80e), gyros (Bryant, gyrometer 80d) and strain gauges (Bryant, strain sensor assemblies 80a includes a set of strain gauges, par [0043]-[0044]) located in the electronics housing (body 34) (Bryant, Fig 2D-2F, par [0043]-[0045]
Claim 8: Thiemann, as modified by Bryant, discloses the one or more sensors comprise position sensors located in the mechanical elements for sensing rotational and axial position (block height, top drive unit height, par [0059]-[0060]).
Claim 9: Thiemann, as modified by Bryant, discloses the one or more power sources (power assembly 70) comprises a battery located in the electronics housing (Bryant, instrumented sub carries power assembly 70, power assembly 70 includes a first power source, such as a battery pack, and is configured to supply the power, par [0040]).
Claim 10: Thiemann, as modified by Bryant, discloses a system for detection, processing and transmission of one or more parameters of tool status and operational status of a casing running tool or associated tools in a casing installation or casing while drilling operation (Thiemann, sensors on the casing running tool monitor operations therefore, par [0005], Bryant, monitoring system used to obtain and process data for use in the monitoring and control of one or more phases of a drilling operation of a drilling system, par [0024]) said system comprising:
a. the casing running tool of claim 1 (see rejection of claim 1 above); and 
b. a processor for receiving sensor data for processing and transmitting processed data in real-time for viewing by an operator (Bryant, monitoring system 30 including surface control system 200 communicatively coupled to a surface communication system 100 and a downhole communication system 400, surface control system 200 can includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, par [0065]-[0067], surface control system 200 includes a user interface portion 208, user interface 208 can provide outputs, surface control system 200 is operated by a rig operator, par [0073]-[0072]).
Claim 11: Thiemann, as modified by Bryant, discloses the processor is selected from the group consisting of a computer, a remote receiver and a combination thereof (Bryant, one or more computer processors, input/output portion 206 may include a receiver of the surface control system 200, par [0068]-[0070]).
Claim 12: Thiemann, as modified by Bryant, discloses the computer receives sensor data wirelessly and wherein the remote receiver is located at a receiver hub (Bryant, input/output portion 206 may include a receiver of the surface control system 200, par [0070])  and receives sensor data from a 60 causes the communication device 90 to transmit the obtained data streams wirelessly to the transceivers 110, 120, 130 and to the surface control system 200 at predefined intervals, par [0080], claim 49).
Claim 13: Thiemann, as modified by Bryant, discloses the transmission means (communication device 90) further receives directions from the processor to control operation of any one of the casing running tool, the associated tools or both, directly and automatically, based on processed sensor data (surface communication system 100 is configured to permit communications between the instrumented sub 32 and the surface control system 200 located on the rig floor 11, par [0065], surface control system 200 includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, computing devices 201 configured to initiate control operations or instructions to one or more components of the drilling system 1, par [0067]-[0068]).
Claim 14: Thiemann, as modified by Bryant, discloses the processor receives sensor data on internal mud pressure (Bryant, instrumented top sub 32 may include a pressure sensor assembly 80b and flow meters 80c to obtain data indicative of drilling fluid dynamics, par [0050]) and processes the data to determine mud flowrate (Bryant, drilling fluid flow rate) and volume of mud fill (Bryant, pressure sensor assembly 80b and flow meters 80c as described herein provide reliable, accurate, and frequent measures of pressure, temperature, flowrate, and density, par [0050], processor determines fluid gain or loss, par [0052]-[0053]).
Claim 15: Thiemann, as modified by Bryant, discloses sensor data from the casing running tool is processed by the processor to determine combined loads (Bryant, strain sensor assemblies 80a include axial forces, torsional forces, and bending parameters along the instrumental sub 32, par [0044]) and combined load limits on the casing running tool (Bryant, surface control system 200, the processor, can analyze bending moment, bending load, bending angles for use in a monitoring protocol to assess potential fatigue or other damage to the top drive unit, the top drive quill, and/or pipe connections in proximity to the top of a drill string 20 or connected to the instrumented sub 32, par [0045]) and transmit combined loads and combined load limits to the operator (Bryant, monitoring system 30 including surface 200 communicatively coupled to a surface communication system 100 and a downhole communication system 400, surface control system 200 can includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, par [0065]-[0067], surface control system 200 includes a user interface portion 208, user interface 208 can provide outputs, surface control system 200 is operated by a rig operator, par [0073]-[0072]).
Claim 16: Thiemann, as modified by Bryant, discloses combined load limits information is used to set limiting controls to a control system of a top drive in use with casing running tool (Bryant, surface control system 200, the processor, can analyze bending moment, bending load, bending angles for use in a monitoring protocol to assess potential fatigue or other damage to the top drive unit, the top drive quill, and/or pipe connections in proximity to the top of a drill string 20 or connected to the instrumented sub 32, par [0045]).
Claim 17: Thiemann, as modified by Bryant, discloses the processor receives sensor data from casing running tool on tension (Bryant, drill string tension or hookload) and movement in the z axis (Bryant, distance sensor 80g determines a distance X1, see Fig 5,6, par [0059]-[0060]) and processes sensor data to determine total length of a casing string (drill sting 20) being installed (Bryant, laser rangefinder can determine the second distance X2, which is less than the first distance X1, difference between the first distance X1 and the second distance X2 is the travel distance of the instrumented top sub 32, and drill string 20, par [0060]).
Claim 18: Thiemann, as modified by Bryant, discloses method of performing a casing installation or casing while drilling operation, said method comprising the steps of:
a. providing the casing running tool of claim 1 (see rejection of claim 1 above); 
b. transmitting sensor data on tool status and operational parameters during the operation to a processor (monitoring system 30 including surface control system 200 communicatively coupled to a surface communication system 100 and a downhole communication system 400, surface control system 200 can includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, par [0065]-[0067])
c. processing sensor data by the processor to determine information on casing running tool and operational status (surface control system 200 can includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, par [0065]-[0067]); 
d. transmitting information on casing running tool and operational status to an operator from the processor (surface control system 200 includes a user interface portion 208, user interface 208 can provide outputs, surface control system 200 is operated by a rig operator, par [0073]-[0072]); and 
e. controlling and adjusting operational parameters of the casing running tool or associated tools (surface control system 200 includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, computing devices 201 configured to initiate control operations or instructions to one or more components of the drilling system 1, par [0067]-[0068]).
Claim 19: Thiemann, as modified by Bryant, discloses controlling and adjusting operational parameters of the casing running tool is performed by the operator (surface control system 200 includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, computing devices 201 configured to initiate control operations or instructions to one or more components of the drilling system 1, par [0067]-[0068], surface control system 200 may be operated in whole or in part by, for example, a rig operator at the drill site, par [0073]).
Claim 20: Thiemann, as modified by Bryant, disclose controlling and adjusting operational parameters of the casing running tool is performed automatically on directions from the processor (surface control system 200 can use obtained drilling parameters can be used to monitor a drilling operation, for automation and drilling optimization, par [0043], surface control system 200 can include one or more computing devices 201 configured to operate and control various aspects of the drilling system 1, par [0067]).
Claim 21: Thiemann, as modified by Bryant, discloses sensor data on internal mud pressure (Bryant, instrumented top sub 32 may include a pressure sensor assembly 80b and flow meters 80c to obtain data indicative of drilling fluid dynamics, par [0050])  is transmitted to the processor and wherein 80b and flow meters 80c as described herein provide reliable, accurate, and frequent measures of pressure, temperature, flowrate, and density, par [0050], processor determines fluid gain or loss, par [0052]-[0053]).
Claim 22: Thiemann, as modified by Bryant, discloses sensor data from the casing running tool is processed by the processor to determine combined loads (Bryant, strain sensor assemblies 80a include axial forces, torsional forces, and bending parameters along the instrumental sub 32, par [0044]) and combined load limits on the casing running tool (Bryant, surface control system 200, the processor, can analyze bending moment, bending load, bending angles for use in a monitoring protocol to assess potential fatigue or other damage to the top drive unit, the top drive quill, and/or pipe connections in proximity to the top of a drill string 20 or connected to the instrumented sub 32, par [0045]) and transmit combined loads and combined load limits to the operator (Bryant, monitoring system 30 including surface control system 200 communicatively coupled to a surface communication system 100 and a downhole communication system 400, surface control system 200 can includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, par [0065]-[0067], surface control system 200 includes a user interface portion 208, user interface 208 can provide outputs, surface control system 200 is operated by a rig operator, par [0073]-[0072]).
Claim 23: Thiemann, as modified by Bryant, discloses the step of setting limiting controls on a top drive in use with casing running tool, based on combined load limits information (Bryant, surface control system 200, the processor, can analyze bending moment, bending load, bending angles for use in a monitoring protocol to assess potential fatigue or other damage to the top drive unit, the top drive quill, and/or pipe connections in proximity to the top of a drill string 20 or connected to the instrumented sub 32, par [0045]).
Claim 24: Thiemann, as modified by Bryant, discloses sensor data on tension (Bryant, drill string tension or hookload) and movement in the z axis (Bryant, distance sensor 80g determines a distance X1, see Fig 5,6, par [0059]-[0060]) is transmitted to the processor and wherein the processor processes the data to determine total length of a casing string (drill sting 20) being installed (Bryant, laser rangefinder X2, which is less than the first distance X1, difference between the first distance X1 and the second distance X2 is the travel distance of the instrumented top sub 32, and drill string 20, par [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosure of Amezaga et al., US 2019/0106977 is applicable to the claims but was not relied upon in the current rejection.

Claims 1-24 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676